July 20, 2010 VIA EDGAR Mr. Mark P. Shuman Legal Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:DST Systems, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Form 10-Q for the Fiscal Period Ended March 31, 2010 Filed May 7, 2010 File No. 001-14036 Dear Mr. Shuman: DST Systems, Inc. (“DST” or the “Company”) is in receipt of your comment letter dated July 16, 2010 with respect to the above-referenced reports. We note that the letter requests a response within 10 business days, or by July 30, 2010.Due to the absence of key personnel of DST during that period, DST respectfully requests an extension until August 13, 2010 in which to respond to your comments. This letter is to confirm that, in a conversation on July 19, 2010 between our counsel, T.J. Lynn of Stinson Morrison Hecker LLP, and Mr. Michael Johnson of the SEC’s Staff, it was agreed that the Company would respond to the SEC’s comment letter dated July 16, 2010, on or before August 13, 2010. Very truly yours, /s/ Kenneth V. Hager Vice President, Chief Financial Officer and Treasurer cc:Mr. Randall D. Young, Esq. Mr. Gregg Wm. Givens Mr. Thomas J. Lynn, Esq. Mr. John Granda, Esq. --
